Exhibit 10.51
AMENDMENT ONE
TO
EMPLOYMENT AGREEMENT
AMENDMENT (“Amendment”) made to the Employment Agreement dated as of July 7,
2008 (the “Employment Agreement”), by and between Westwood One, Inc., a Delaware
corporation (the “Company”), and Steven Kalin (the “Employee”). Except as
provided herein all terms and conditions set forth in the Employment Agreement
shall remain in full force and effect.
WHEREAS, the Company and the Employee have previously entered into the
Employment Agreement; and
WHEREAS, the Company and the Employee desire to amend the Employment Agreement
in a manner intended to address Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
NOW, THEREFORE, effective December 31, 2008, the Employment Agreement is hereby
amended as follows:
1. The penultimate sentence of Section 4(b) of the Employment Agreement is
hereby amended in its entirety as follows:
“Any cash component of any bonus will be payable in accordance with the
Company’s normal payroll practices in the year following the year for which it
is earned and no later than the date the majority of “Comparable Employees” (as
defined below) are paid, but in no event later than April 30 of the applicable
calendar year.”
2. The first sentence of Section 6(c) is hereby amended in its entirety as
follows:
“In the event of any termination of Employee’s employment (provided that the
benefit described in clause (ii) below shall not be paid in the event of a
termination of employment by the Company upon a Cause Event), Employee (or
Employee’s estate, as the case may be) shall be entitled to receive (i) the Base
Salary herein provided prorated to the date of such termination in accordance
with Section 4(a) hereof; (ii) subject to the terms of Section 4(b) hereof, any
annual discretionary bonus earned for any completed calendar year immediately
preceding the date of termination, but not yet paid; (iii) subject to the terms
of Section 17 hereof, reimbursement for any business expenses properly incurred
and paid prior to and including the date of termination; (iv) Employee’s then
current entitlement, if any, under the Company’s employee benefit plans and
programs, including payment for any accrued and unused vacation in accordance
with the terms of any applicable plan or policy; and (v) no other compensation.”

 

 



--------------------------------------------------------------------------------



 



3. The first sentence of Section 6(e) of the Employment Agreement is hereby
amended in its entirety as follows:
“Provided the Company has not notified Employee that he is being terminated
pursuant to Sections 6(a) and 6(b) hereof, Employee may terminate his employment
hereunder effective at any time upon written notice to the Company for Good
Reason, provided such notice is given to the Company within thirty (30) days
after the triggering event and such event is not cured by the Company within
30 days after its receipt of such notice.”
4. The third to last sentence of Section 17(b) is hereby amended in its entirety
as follows:
“If Employee is deemed on the date of termination of his employment to be a
“specified employee”, within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Company
from time to time, or if none, the default methodology, then with regard to any
payment or the providing of any benefit made subject to this Section 17(b), to
the extent required to be delayed in compliance with Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six-month period measured from the date of Employee’s
“separation from service” and (ii) the date of Employee’s death.”
5. The last sentence of Section 17(b) is hereby deleted.
6. Section 17 of the Employment Agreement is hereby amended by adding the
following new subsections (c) and (d) to the end thereof:
“(c) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.”
(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year and (iii) such payments shall
be made on or before the last day of the Employee’s taxable year following the
taxable year in which the expense was incurred.”
[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 22nd day of December 2008.

                  EMPLOYEE    
 
                /s/ Steven Kalin                   Steven Kalin    
 
                WESTWOOD ONE, INC.    
 
           
 
  By:   /s/ David Hillman
 
Name: David Hillman    
 
      Title: CAO and GC    

 

 